 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   OSCAR ALCARAZ, JR.,                               )   Case No.: 1:19-cv-165 - JLT
                                                       )
12                  Plaintiff,                         )   ORDER GRANTING IN PART DEFENDANT’S
                                                       )   REQUEST FOR A THIRD EXTENSION OF TIME
13          v.                                         )
14   COMMISSIONER OF SOCIAL SECURITY,                  )   (Doc. 17)
                                                       )
15                  Defendant.                         )
                                                       )
16
17          On January 17, 2020, the Commissioner filed a stipulation of the parties for an extension of
18   time, requesting the deadline to respond to Plaintiff’s opening brief be extended to February 28, 2020.
19   (Doc. 15) The Scheduling Order allows for a single extension of thirty days by the stipulation of the
20   parties (Doc. 5 at 4), which was previously used by Plaintiff in this action. (Docs. 8, 9)
21          Plaintiff filed his opening brief on November 5, 2019. (Doc. 14) Thereafter, the Commissioner
22   requested—and received—an extension of time to file response, extending the deadline to January 17,
23   2020. (Doc. 16) At that time, the Court advised the Commissioner that “no further extensions of time
24   will be granted without the filing of a motion supported by exceptionally good cause.” (Id. at 2)
25          The Commissioner now seeks a second extension of time of 42 days to respond to the opening
26   brief, asserting the requirement for “exceptionally good cause” is satisfied due to an injury counsel
27   suffered on January 4, 2020. (Doc. 17) Tina Naicker, counsel for the Commissioner, reports that she
28   “was in the process of moving residences and sprained her left wrist, rendering her incapable of using

                                                           1
 1   her left (dominant) hand for over a week.” (Id. at 1) Ms. Naicker has provided a copy of a note from
 2   her physician indicating that Ms. Naicker needed to “allow left wrist rest for one week through
 3   1/10/20.” (Doc. 17-1 at 4) Ms. Naicker reports that she continues to suffer pain and is “in the process
 4   of obtaining further evaluation of my wrist/hand injury in the next couple weeks.” (Id. at 2, ¶ 3)
 5          Notably, however, Ms. Naicker fails to explain why an extension of six weeks is required. The
 6   note from her physician indicated that she needed to rest her dominate wrist through January 10, 2020,
 7   and the motion now pending before the Court was filed a full week after the expiration of this rest
 8   period. Though Ms. Naicker reports she continues to suffer pain and was “advised to continue resting
 9   my left hand/wrist as much as possible until further evaluation,” there is no explanation as to why she
10   believes the six-week period requested is appropriate. Because the Court is unable to find support for
11   the requested six-week period, the request will be granted in part. Accordingly, the Court ORDERS:
12          1.      The request for a third extension of time (Doc. 17) is GRANTED IN PART; and
13          2.      The Commissioner SHALL file a response to the opening brief no later than
14                  February 14, 2020; and
15          3.      The Commissioner is advised no further extensions of time will be granted without the
16                  filing of a motion supported by exceptionally good cause, which shall not include
17                  counsel’s workload.
18
19   IT IS SO ORDERED.
20
        Dated:     January 30, 2020                            /s/ Jennifer L. Thurston
21                                                     UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28

                                                        2
